Name: Commission Regulation (EEC) No 1115/83 of 6 May 1983 amending Regulation (EEC) No 3606/82 as regards amounts expressed in ECU
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5. 83 Official Journal of the European Communities No L 121 /13 COMMISSION REGULATION (EEC) No 1115/83 of 6 May 1983 amending Regulation (EEC) No 3606/82 as regards amounts expressed in ECU THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 1 thereof, Regulation (EEC) No 3606/82 is hereby amended as follows : 1 . In Article 6 (2), '1 620' is replaced by '2 000'. 2. The footnote to Article 6 is replaced by the following : Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 to textile products origina ­ ting in developing countries (2), and in particular Article 1 thereof, Pursuant to Article 2 (4) of Regulation (EEC) No 2779/78 the equivalent in national currencies of the ECU is as follows : Having regard to Council Regulation (EEC) No 3379/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain agricul ­ tural products originating in developing countries (3), and in particular Article 1 thereof, 1 ECU = 45,6388 2,35230 '2,57346 0,549676 8,23540 6,65057 1 323,87 0,689841 66,7201 Belgian francs/ Luxembourg francs German marks Dutch florins pound sterling Danish kroner French francs Italian lire Irish pound Greek drachmas Having regard to Decision 82/862/ECSC of the repre ­ sentatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 8 December 1982 applying for 1983 the generalized tariff preferences for certain steel products originating in developing countries (4), and in particular Article 1 thereof, The amounts in national currency which result from the conversion of amounts expressed in ECU may be rounded up.' 3 . In Article 9 (2) ' 105' and '325' are replaced by ' 140' and '400 '. Whereas to take account of monetary trends it is necessary to amend the amounts expressed in ECU fixed in 1981 in Articles 6 and 9 of Commission Regulation (EEC) No 3606/82 of 23 December 1982 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from deve ­ loping countries (*) ; (') OJ No L 363, 23 . 12. 1982, p. 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1983 . I1) OJ No L 363, 23 . 12. 1982, p. 92. (3) OJ No L 363, 23 . 12. 1982, p. 174. (4) OJ No L 363, 23 . 12. 1982, p. 213 . O OJ No L 377, 31 . 12. 1982, p. 1 . No L 121 / 14 Official Journal of the European Communities 7. 5 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission